DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Response to Amendment
Corrected drawings, claim objections, rejections under 35 USC § 102 and 35 USC § 112 are accepted and withdrawn.

Response to Arguments
Applicant’s amendments to the claims have overcome the rejection previously set for in the Non-Final Office Action. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicant argues (p.15) “Calderbank either alone or in combination of Brosche and Scheiblhofer, does not teach or suggest transmission of signals in a temporally overlapping manner”
The Examiner respectfully disagrees. Instant specification defines a temporal overlap as the following: “[0022]  A temporal overlap is to be understood to mean in particular that, at least during 20%, preferably during 50%, of the signal duration of the transmission of the first first signal or of the first second signal” And thus the simultaneous operation of a plurality of antennas from a plurality of transmission channels corresponds to a transmission of signals in a temporally overlapping manner (Brosche 0153).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“evaluation hardware” in claim 13.
“output” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 


Claim 1,3, 6-7, 9-13, 15, 17-18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden).

	Regarding claim 1, Brosche in view of Gulden teach A method for compensating for noise in a secondary radar system, the method comprising: using a first transceiver (Brosche fig. 2a “TX” and “RX”), transmitting  
a first  transmission signal from the first transceiver (s11(t)) containing a first  interfering component, caused by the noise, using the first transceiver (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”), transmitting  
a second  transmission signal (s12(t)) (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”; 0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”; 0096 “N UWB systems 100 arranged in parallel”; fig. 2a element “100” [fig. 2a shows a schematic of one UWB system “100” and thus there exists a plurality fig. 2a schematics of N multiplicity. For this reason the same elements within USB system 100 are used to refer to a plurality of claimed features].)
containing a second  interfering component, caused by the noise (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”), in 
a temporally overlapping manner with the first  transmission signal (s11(t)) (Brosche 0153 “ a plurality of transmission channels and/or reception channels may be provided, which allow simultaneous operation of a plurality of antennas 103 or of an antenna array”); and;
	 compensating for at least one of,  phase shifts or frequency shifts  resulting from the first and second interfering components  by evaluation of the first and second transmission signals (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1.”), the compensation comprising:
	 receiving, using the first transceiver, a first transmission signal 21(t)) (0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”); 
	 generating a first measurement signal (sm1(t)) using mixing or correlation of the first transmission signal from the first transceiver (s11(t)) and the first transmission signal from the second transceiver (s21(t)) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1” [see above 0086, 0096]) ;
	 receiving, using the first transceiver, a second transmission signal from the second transceiver (s22(t)) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.); 
	 and generating a second measurement signal (sm2(t)) using mixing or correlation of the second transmission signal from the first transceiver (s12(t)) and the second transmission signal from the second transceiver (s22(t)) (Brosche 0096 “The parallel arrangement of UWB systems 100 allows an embodiment as a multi-channel measurement system and measurement by means of a multiplicity of transmission/reception channels or channels, with the multiplicity being greater than 2 and corresponding to the number of systems 100 arranged in parallel.”; fig. 4a [fIF2 is generated through a mixer and reflection signal].);
wherein the first measurement signal (sm1(t)) and the second measurement signal (sm2(t)) comprise respective components including (Brosche 0102 “In consequence, the phase noise of the oscillators PLL1 and PLL2 is contained uniformly both in the first reference signal 221 and in the sampling clock f.sub.s, as a result of which the phase noise is cancelled out on sampling.”).
While Brosche discloses bistatic operation, Brosche does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gulden teaches a radar system utilizing a secondary radar system having
complex conjugate representations (Gulden p.4 “One refinement consists in that the comparison comparison signal, by processing the two comparison signals with one another-in particular by complexing them in a conjugated manner-corresponds to a comparison signal generated with a coherent radar system.”; p.12 “The signal comparison units SigComp1, SigComp2 are designed in the exemplary embodiment as a mixer mix. With them, the signals sigRX21, sigRX11 or sigRX12, sigRX22 are mixed down into a low-frequency band. As such, it is well known that a mixing operation can be system-theoretically expressed as multiplication, or down-mixing in two complex sine signals as multiplication of one of the signals with the conjugate complex (* = sign of conjugation) of the other signal.” ; p. 11 “Mathematically, the generated CW signals (CW = continuous wave / continuous wave) are each represented as a complex-valued sinusoidal continuous wave signal”), and 
multiple transceiver units that communicate with each other (Gulden p. 9 “The transceiver units NKSE1, NKSE2 exchange signals with one another”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche to include the radar system and method using comparison signals of Gulden.  One would have been motivated to do so in order to improve data processing and reduce memory requirements (Gulden p. 4).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gulden merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche and Gulden disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	
	Regarding claim 3, Brosche in view of Gulden teach The method according to claim 1, wherein a first interfering component, resulting from the noise, of the first measurement signal (sm1(t)) and a second interfering component, resulting from the noise, of the second measurement signal (sm2(t)) (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”)
are complex conjugates of each other (Gulden p. 18 “By transmitting the comparison signals, transmission of the spectrums instead of the actually generated comparison signals and / or transmission of section-wise spectra can also be implemented according to a further embodiment. In particular, it is also possible to form a spectrum of the two comparison signals or a conjugate complex multiplication on the spectral plane to form the comparison comparison signal” [See claim 1]).  
 
	Regarding claim 6, Brosche in view of Gulden teach The method according to claim 1, wherein a base  signal used for generation of the first (sm1(t)) and second (sm2(t)) measurement signals (Brosche 0099 “In FIG. 2a, the first reference signal 221 is produced, inter alia, by mixing the two output signals 220, 221 from the PLLs PLL1, PLL2 or the frequency generators PLL1, PLL2.” The PLLs correspond to a high frequency generator, signal 220 corresponds to s11 and signal 221 corresponds to the base HF signal.) or for the first  transmission signal from the first transceiver (s11(t)) and second transmission signal from the first transceiver (s12(t))  is generated by a shared generator.  

	Regarding claim 7, Brosche in view of Gulden teach The method according to claim 1, wherein the first transmission signal from the first transceiver (s11(t)) or the first measurement signal (sm1(t)) is based on an output of a first modulation generator (G11) (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.), and wherein
the  first  transmission signal from the second transceiver (s21(t)) or the second measurement signal (sm2(t)) is based on an output of a second generator (G12) (Brosche fig 4a [the mixers corresponds to a modulation generator]).

	Regarding claim 9, Brosche in view of Gulden teach The method according to claim 1, wherein a frequency,  corresponding to propagation time information is derived from at least one of the first (sm1(t)) or second (sm2(t)) measurement signals (Brosche 0099 “sampling frequency f.sub.s of the sample signals 215a, 215b is produced in accordance with the exemplary embodiment in FIG. 2a”; [See transmit signal “220” and received signal “RX” in fig. 2a.]).

	Regarding claim 10, Brosche in view of Gulden teach The method according to claim 1, wherein the first measurement signal (sm1(t)) is generated by a first mixer (M11) (Brosche 0100 “The mixer M1 produces a signal 213 at the difference frequency f.sub.IF1=f.sub.Mod-f.sub.Ref1. The frequency of the signal results from filtering by means of the low-pass filter IF1, 212, from the frequencies f.sub.Mod-f.sub.Ref1 and f.sub.Mod+f.sub.Ref1 produced during mixing.”)  and the 
second measurement signal (sm2(t)) is generated by a second mixer (M12) (Brosche 0141 “The received intermediate-frequency signal or IF received signal which is produced by the mixer M2 and is now provided with the carrier IF.sub.1 is made available to the mixer M4 via the connection 401.” [see claim 1 and fig 1a 4-port system]).  

	Regarding claim 11, Brosche in view of Gulden teach The method according to claim 1, wherein the first and second measurement signals (sm1(t), sm2(t)) comprise mixer outputs representing products of one of ,  frequency modulated continuous wave (FMCW) ramps, stepped-frequency continuous wave (SFCW) signals, or orthogonal frequency division multiplexing (OFDM) signals (Brosche 0074 “The UWB measurement system 100 or the radar 100 admittedly operates with the stepped modulation 300 (step frequency modulation) in the frequency domain. However, a different modulation method could also be used instead of stepped modulation, for example the emission of a pulse or burst, FMCW (frequency-modulated continuous wave radar) or a pseudorandom sequence (PN) with an appropriately wide bandwidth.”), 
which are  generated using  incoherent local oscillators comprising  a first local oscillator in the first transceiver and a second local oscillator in the second transceiver (Brosche 0081 “UWB systems 100 may be in the form of homodyne systems with a single oscillator, or heterodyne systems with at least two oscillators PLL1, PLL2.” [see claim 1 and fig 1a 4-port system]).  

	Regarding claim 12, Brosche in view of Gulden teach The method according to claim 1, wherein a clock offset between the first transceiver and the second transceiver is determined by comparing the measurement signals (Gulden p. 18 “For better coordination of the signal generators in the distributed transceiver units, it may be useful to the signal sources in the stations or the non-coherent transceiver units having devices by exchanging radio signals before performing the measurement operations described as preferred with respect. Frequency / clock rate and Synchronize time offset”).  

	Regarding claim 13, Brosche in view of Gulden teach A  system for compensating for noise in a secondary radar system, the system comprising-
	 a first transceiver (Brosche fig. 2a “TX” and “RX”),   configured to: 
generate and transmit a first  transmission signal (s11(t)) (0104 “The mixing of the transmitted signal 220, TX and the first reference signal 221 in the mixer M1”) containing 
a  first interfering component (0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1.”; The PLL1 corresponds to an interfering component.), caused by the noise (0085 “Both oscillators PLL1, PLL2 have phase noise.”);
	 and generate and transmit,  in a temporally overlapping manner (Brosche 0153 “ a plurality of transmission channels and/or reception channels may be provided, which allow simultaneous operation of a plurality of antennas 103 or of an antenna array”),  
 a second  transmission signal (s12(t)) containing a second  interfering component, caused by the noise (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”; 0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”; 0096 “N UWB systems 100 arranged in parallel”; fig. 2a element “100” [fig. 2a shows a schematic of one UWB system “100” and thus there exists a plurality fig. 2a schematics of N multiplicity. For this reason the same elements within USB system 100 are used to refer to a plurality of claimed features].), AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 
Application Number: 16/613,099Dkt: 3867.747US 1 Filing Date: November 12, 2019evaluation hardware configured to compensate for at least one of  phase shifts or frequency shifts  resulting from the first and second interfering components  using the transmission signals, the compensating comprising (0149 “The phase noise in the signals 401 and 405 is essentially approximately correlated”; 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1. The first reference signal 221 or the output signal 221 from the PLL.sub.2 has second phase noise” the phase noise (also referred to as phase error) corresponds to a phase shift.; 0204 “the phase noise and the phase error essentially being compensated for and suppressed during sampling ”): 
receiving, using the first transceiver, a first transmission signal 21(t)) (0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”);
	 generating a first measurement signal (sm1(t)) using mixing or correlation of the first transmission signal from the first transceiver (s11(t)) and the first transmission signal from the second transceiver (s21(t)) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1” [see above 0086, 0096]) ;
	 receiving, using the first transceiver, a second transmission signal from the second transceiver (s22(t)) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.); 
	 and generating a second measurement signal (sm2(t)) using mixing or correlation of the second transmission signal from the first transceiver (s12(t)) and the second transmission signal from the second transceiver (s22(t)) (Brosche 0096 “The parallel arrangement of UWB systems 100 allows an embodiment as a multi-channel measurement system and measurement by means of a multiplicity of transmission/reception channels or channels, with the multiplicity being greater than 2 and corresponding to the number of systems 100 arranged in parallel.”; fig. 4a [fIF2 is generated through a mixer and reflection signal].);
wherein the first measurement signal (sm1(t)) and the second measurement signal (sm2(t)) comprise respective components including uniformly both in the first reference signal 221 and in the sampling clock f.sub.s, as a result of which the phase noise is cancelled out on sampling.”).
While Brosche discloses bistatic operation, Brosche does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gulden teaches a radar system utilizing a secondary radar system having 
complex conjugate representations (Gulden p.4 “One refinement consists in that the comparison comparison signal, by processing the two comparison signals with one another-in particular by complexing them in a conjugated manner-corresponds to a comparison signal generated with a coherent radar system.”; p.12 “The signal comparison units SigComp1, SigComp2 are designed in the exemplary embodiment as a mixer mix. With them, the signals sigRX21, sigRX11 or sigRX12, sigRX22 are mixed down into a low-frequency band. As such, it is well known that a mixing operation can be system-theoretically expressed as multiplication, or down-mixing in two complex sine signals as multiplication of one of the signals with the conjugate complex (* = sign of conjugation) of the other signal.” ; p. 11 “Mathematically, the generated CW signals (CW = continuous wave / continuous wave) are each represented as a complex-valued sinusoidal continuous wave signal”) and 
multiple transceiver units that communicate with each other (Gulden p. 9 “The transceiver units NKSE1, NKSE2 exchange signals with one another”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche to include the radar system and method using comparison signals of Gulden.  One would have been motivated to do so in order to improve data processing and reduce memory requirements (Gulden p. 4).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gulden merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche and Gulden disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 15, Brosche in view of Gulden teach The  system according to claim 13, wherein a first interfering component of the first measurement signal (sm1(t)) and a second interfering component of the second measurement signal (sm2(t)) (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”) 
represent complex conjugates of each other (Gulden p.4 “One refinement consists in that the comparison comparison signal, by processing the two comparison signals with one another-in particular by complexing them in a conjugated manner-corresponds to a comparison signal generated with a coherent radar system.”; p.12 “The signal comparison units SigComp1, SigComp2 are designed in the exemplary embodiment as a mixer mix. With them, the signals sigRX21, sigRX11 or sigRX12, sigRX22 are mixed down into a low-frequency band. As such, it is well known that a mixing operation can be system-theoretically expressed as multiplication, or down-mixing in two complex sine signals as multiplication of one of the signals with the conjugate complex (* = sign of conjugation) of the other signal.” ; p. 11 “Mathematically, the generated CW signals (CW = continuous wave / continuous wave) are each represented as a complex-valued sinusoidal continuous wave signal”).

	Regarding claim 17, Brosche in view of Gulden teach The system  according to claim 13, wherein the first transceiver  comprises a transmitting antenna (TX) and a receiving antenna (RX) (Brosche fig. 2a “TX” and “RX”) such that 
the transmitting antenna (TX) transmits the first  transmission signal (s11(t)) and the second  transmission signal (s12(t)) (Brosche fig 1a [shows radar system receiving a reflection]) and the receiving antenna (RX) receives the first  transmission signal (s21(t)) from the second transceiver and the second  transmission signal from the second transceiver (s22(t) (Gulden p. 6 “secondary radar” [fig 6]; p. 9 “The transceiver units NKSE1, NKSE2 exchange signals with one another including signals”).  

	Regarding claim 18, Brosche in view of Gulden teach The system according to claim 13,  comprising one or more mixers configured to generate at least one of the first measurement signal (sm1(t)), and to generate the second measurement signal (sm2(t) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1” [see claim 13 for second measurement signal]).  

	Regarding claim 25, Brosche in view of Gulden teach The system of claim 13, further comprising the second transceiver (see claim 13).  

Claim(s) 4, 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Calderbank et al. (US PAT 7623064 hereinafter Calderbank).

	Regarding claim 4, Brosche in view of Gulden teach The method according to claim 1, 
Brosche in view of Gulden teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Calderbank teaches first transmission signal from the first transceiver (s11(t)) has at least one first factor which represents a complex conjugate to a second factor of the second  transmission signal from the first transceiver (s12(t)) (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”).   
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system of Calderbank.  One would have been motivated to do so in order to advantageously detect coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Calderbank merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche in view of Gulden and Calderbank disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 5, Brosche in view of Gulden teach The method according to claim 1, wherein the first transmission signal from the first transceiver (s11(t)) has at least one frequency ramp with a first slope (Brosche 0070 “A stepped modulation signal may be used as the transmitted signal Tx, whose modulation frequency profile 300 is illustrated in FIG. 3. ”) and 
the  first  transmission signal from the second transceiver (s12(t)) has at least one frequency ramp with a second slope (Brosche See above reference 0070. Fig. 1a shows parallel UWB systems corresponding to a plurality of transmission signals and thus a plurality of frequency ramps and slopes.), 
Brosche in view of Gulden teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Calderbank teaches the first slope has a different sign than the second slope; and wherein values  of the first and second slopes are  substantially equal (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system of Calderbank.  One would have been motivated to do so in order to advantageously detect coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Calderbank merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche in view of Gulden and Calderbank disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 16, Brosche in view of Gulden teach The system according to claim 13, 
Brosche in view of Gulden teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Calderbank teaches wherein the first transmission signal from the first transceiver (s11(t)) has a first factor which represents a complex conjugate to a second factor of the second  transmitted signal (s12(t)) (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”).   
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system of Calderbank.  One would have been motivated to do so in order to advantageously detect coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Calderbank merely teaches that it is well-known to incorporate the particular complex conjugate representations.  Since both Brosche in view of Gulden and Calderbank disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Zhou (CN-104573772).
	Regarding claim 8, Brosche in view of Gulden teach The method according to claim 1, wherein a 11(t)) or the second transmission signal from the first transceiver ((s12(t))  is generated (Brosche 0103 “the first reference signal 221, f.sub.Ref1 may be produced by mixing the two output signals 220, 221 from the frequency modulators PLL1, PLL2”; output signal corresponds to a generated signal. Signal 220 corresponds to s11)  and then the 
respective  transmission signal is modulated using a (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.); and 
	wherein at least one of the first transmission signal from the first transceiver  (s11(t)) or the second transmission signal from the first transceiver ((s12(t)) is generated by applying a modulation signal to a real signal input or complex signal input of the (Brosche 0231 “The complex sampling of the received intermediate-frequency signal 206, whose carrier frequency is f.sub.IF1, is carried out by means of the two sigma-delta modulators”; 0238 “ high carrier frequency f.sub.IF1 is sampled directly by means of the described complex sampling at the essentially actual exact intermediate frequency f.sub.IF1, and can be demodulated into I/Q components in baseband. In the case of a baseband signal, the carrier is essentially eliminated. A complex reflection factor can thus be produced.”), to 
contemporaneously generate the first transmission signal (s11(t)) (Brosche 0153 “In a further exemplary embodiment of the present invention, a plurality of transmission channels and/or reception channels may be provided, which allow simultaneous operation of a plurality of antennas 103”)  and 
a mirror representation of the first transmission signal (s11(t)) defining the second transmission signal from the first transceiver ((s12(t)) (Gulden p. 18 “By transmitting the comparison signals, transmission of the spectrums instead of the actually generated comparison signals and / or transmission of section-wise spectra can also be implemented according to a further embodiment. In particular, it is also possible to form a spectrum of the two comparison signals or a conjugate complex multiplication on the spectral plane to form the comparison comparison signal” [See claim 1]).
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches fundamental signal (Zhou 0077 “ fundamental frequency transmit signal 205 for modulating the reference signal of a local oscillator (LO) to generate a radio transmission signal. ”) and use of a vector modulator (Zhou 0079 “In one embodiment, the vector modulator 214 and RF power detector 215 is used for eliminating the transmit signal leakage from the transmitting circuit is coupled to the receiving circuit 218”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the RF system and method of Zhou.  One would have been motivated to do so in order to advantageously improve channel loss (Zhou Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the vector modulator.  Since both Brosche in view of Gulden and Zhou disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
 
	Regarding claim 21, Brosche in view of Gulden teach The system according to claim 13, comprising a (Brosche Fig. 2a “M1” and “M2” are mixers and thus a modulation generator as known in the art.) including an output configured to provide  the first transmission signal (s11(t)) and the second transmission signal (s12(t) (Brosche fig 1 [see claim 13]).
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Zhou teaches fundamental signal (Zhou 0077 “ fundamental frequency transmit signal 205 for modulating the reference signal of a local oscillator (LO) to generate a radio transmission signal. ”) and use of a vector modulator (Zhou 0079 “In one embodiment, the vector modulator 214 and RF power detector 215 is used for eliminating the transmit signal leakage from the transmitting circuit is coupled to the receiving circuit 218”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the RF system and method of Zhou.  One would have been motivated to do so in order to advantageously improve channel loss (Zhou Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Zhou merely teaches that it is well-known to incorporate the vector modulator.  Since both Brosche in view of Gulden and Zhou disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Westergren et al. (US PAT 5423076 hereinafter Westergren).

	Regarding claim 19, Brosche in view of Gulden teach  The system according to claim 13, comprising a (Brosche claim 13).  
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Westergren teaches using a joint mixer (Westergren3:62-65 “The further described features allow an advantageous use of joint transmit and receive components in at least one mixer of the transceiver 10.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the transceiver system and method of Westergren.  One would have been motivated to do so in order to improve costs and function (Westergren 2:60-67).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Westergren merely teaches that it is well-known to incorporate the particular joint mixer system.  Since both Brosche in view of Gulden and Westergren disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Mohindra (US PAT 6625424).

	Regarding claim 20, Brosche in view of Gulden teach The system according to claim 13, comprising a m1(t)) and the second measurement signal (sm2(t)) measurement signal or for the first transmission signal (s11(t)) and the second transmission signal (s12(t) (Brosche 0099 "In FIG. 2a, the first reference signal 221 is produced, inter alia, by mixing the two output signals 220, 221 from the PLLs PLLl, PLL2 or the frequency generators PLLl, PLL2." ; 0112 “2 GHz signal actually achieves a resolution of 7.5 cm” [The PLLs correspond to a high frequency generator]; 0104 “mixer M1 results in the mixer signal 210”). 
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mohindra teaches a shared generator (Mohindra 3:41 “common local oscillator 4 ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the transceiver system and method of Mohindra.  One would have been motivated to do so in order to advantageously compensate for signal leakage (Mohindra 2:60-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mohindra merely teaches that it is well-known to incorporate the common local oscillator.  Since both Brosche in view of Gulden and Mohindra disclose similar transceiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Gulden et al. (DE-102014104273 hereinafter Gulden) and in further view of Natsume et al. (US-20060181448 hereinafter Natsume).

	Regarding claim 24, Brosche in view of Gulden teach The method of claim 1, wherein 
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Natsume teaches time information derived from a beat signal (Natsume 0023 “FIG. 2B is a time chart showing a beat frequency corresponding to a frequency difference between the transmission signal fs and the reception signal fr”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system and method Natsume.  One would have been motivated to do so in order to advantageously detect with high accuracy an interference signal (Natsume 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Natsume merely teaches that it is well-known to incorporate the beat frequencies and time information.  Since both Brosche in view of Gulden and Natsume disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 26, Brosche in view of Gulden teach The system of claim 13, 
Brosche in view of Gulden does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Natsume teaches time information derived from a beat signal (Natsume 0023 “FIG. 2B is a time chart showing a beat frequency corresponding to a frequency difference between the transmission signal fs and the reception signal fr”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the system and method of supplying a reflection signal of Brosche and the radar system and method using comparison signals of Gulden to include the radar system and method Natsume.  One would have been motivated to do so in order to advantageously detect with high accuracy an interference signal (Natsume 0002).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Natsume merely teaches that it is well-known to incorporate the beat frequencies and time information.  Since both Brosche in view of Gulden and Natsume disclose similar radio frequency systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Mayer et al. (US-20210072349) discloses “A method for monitoring an FMCW radar sensor and an FMCW radar sensor, including multiple local oscillators. In the method, a first local oscillator signal of a first local oscillator of the local oscillators is mixed in a mixer with a second local oscillator signal of a second local oscillator of the local oscillators to form a baseband signal. The baseband signal is evaluated. A fault is detected due to a result of the evaluation. Methods for monitoring an FMCW radar sensor and an FMCW radar sensor including multiple high frequency components are described which each include a transceiver part for outputting a transmit signal to at least one antenna assigned to the high frequency component and for receiving a receive signal from at least one antenna assigned to the high frequency component. (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                                               
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648